 
EXHIBIT 10.70


SIXTH AMENDMENT TO SERVICE AGREEMENT


BETWEEN


INTEGRAMED AMERICA, INC.


AND


NORTHWEST CENTER FOR INFERTILITY AND REPRODUCTIVE ENDOCRINOLOGY


THIS SIXTH AMENDMENT TO SERVICE AGREEMENT (“Sixth Amendment"), is dated as
of  April 16, 2012 by and between IntegraMed America, Inc., a Delaware
corporation, with its principal place of business at Two Manhattanville Road,
Purchase, New York 10577 (“IntegraMed”) and Northwest Center for Infertility and
Reproductive Endocrinology, a Florida partnership of professional associations
with its principal place of business at 2960 North State Road 7, Suite 300,
Margate, Florida 33063 (“NCIRE”).


RECITALS:


Whereas, IntegraMed and NCIRE are parties to a Service Agreement dated April 26,
2002, as amended (the “Agreement”); and


Whereas, pursuant to a Transfer, Assignment, and Custodian Agreement for Patient
Records and Patient Agreements, Institute for Women’s Health Specialists of
South Florida, Inc. (“IWHS”) has assigned and transferred to NCIRE all patient
medical records, patient and referral lists, and goodwill of IWHS; and


Whereas, pursuant to an Bill of Sale, Assignment and Conveyance Agreement, dated
as of the date first above written, IntegraMed has purchased certain fixed
assets from IWHS which shall be transferred, assigned and/or conveyed to NCIRE
on or about the date of this Sixth Amendment; and


Whereas, IntegraMed and NCIRE wish to amend the Agreement, in pertinent part,
providing that IntegraMed’s exclusive right to provide the Services, as defined
in the Agreement, now includes the IWHS medical practice which will continue
through NCIRE and to reflect an additional right to service fee payment in
connection with the acquisition of IWHS by NCIRE.


Now Therefore, in consideration of the mutual promises and covenants herein
contained, and as contained in the Agreement, as amended, IntegraMed and NCIRE
agree as follows:

 
 

--------------------------------------------------------------------------------

 





1.  
         The above recitals are true and correct and incorporated as if fully
set forth herein



2.           The term “NCIRE” set forth in the Agreement includes IWHS assets as
conveyed or transferred through the Transfer, Assignment, and Custodian
Agreement for Patient Records and Patient Agreements to NCIRE from and after the
date hereof.


3.           NCIRE agrees that in the event it terminates the Agreement prior to
the Agreement’s present ending date without cause or IntegraMed terminates the
Agreement for cause, that in consideration of IntegraMed, among other things,
funding the acquisition of IWHS assets pursuant to the aforesaid agreements and
legal documents for NCIRE , to pay IntegraMed an amount determined by using the
following formula: ($70,000.00 divided by the number of months after the date of
this Sixth Amendment remaining before the Agreement’s present ending
date)  multiplied by (the number of months remaining in the Agreement in the
event NCIRE terminates this Agreement without cause or IntegraMed terminates
this Agreement for cause before its present ending date).


4.           All other provisions of the Service Agreement, as amended, not in
conflict with this Sixth Amendment remain in full force and effect.


IN WITNESS WHEREOF, the parties have signed this Sixth Amendment as the date
first written above.


IntegraMed America, Inc.




By:________________________________________________
Timothy P. Sheehan, Sr. Vice President & CFO






Northwest Center for Infertility and Reproductive Endocrinology, a Florida
General Partnership


By: Wayne S. Maxson, M.D., P.A., a general partner




 By:_________________________________________________
Wayne S. Maxson, M.D., President
 